Order entered April 24, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01522-CR

                            JOHN JAMES OBIOLS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-81527-2017

                                           ORDER
      Before the Court is appellant’s April 23, 2019 first motion to extend time to file his brief.

We GRANT the motion and ORDER appellant’s brief due on June 17, 2019.


                                                     /s/    BILL PEDERSEN, III
                                                            JUSTICE